Citation Nr: 0714040	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  97-19 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1982 to October 1985.  

This case was previously before the Board of Veterans' 
Appeals (Board) in June 1999, June 2003, and March 2005.  
Each time, it was remanded for further development.  
Following the requested development, the RO or the Appeals 
Management Center (AMC) in Washington, D.C. confirmed and 
continued the denial of service connection for thoracic spine 
disability.  Thereafter, the case was returned to the Board 
for further appellate action.

In January 2007, pursuant to a request from the Board, a 
medical expert with the Veteran's Health Administration 
evaluated the veteran's claim.  In February 2007, a copy of 
that evaluation was sent to the veteran and her 
representative for their review and response.  Later that 
month, the veteran's representative provided argument with 
respect to that evaluation.


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the 
veteran's thoracic spine disability existed prior to her 
entry in service.

2.  There is clear and unmistakable evidence that the 
veteran's pre-existing thoracic spine disability underwent no 
increase in the underlying pathology during service.




CONCLUSION OF LAW

The veteran's thoracic spine disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1111, 1131, 1153, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159, 3.303, 3.304(b), 3.306(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of her claim of 
entitlement to service connection for thoracic spine 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in May 2001, in April and June 2003, and in 
March 2005, the RO and the Appeals Management Center (AMC) in 
Washington, D.C. informed the veteran that in order to 
establish service connection for thoracic spine disability, 
there had to be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The RO/AMC notified the veteran and her representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claim; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of her treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to her claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO/AMC stated that it was ultimately the 
veteran's responsibility to make sure that it received all of 
the requested records which weren't in possession of the 
Federal government.  

The RO/AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified her of what to do if she had questions or 
needed assistance and provided a telephone number, computer 
site, and address where she could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the claim 
of service connection for thoracic spine disability was not 
sent to the veteran until after the rating decision in July 
1996.  Nevertheless, any defect with respect to the timing of 
that notice was harmless error.  

In order to cure a notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II).  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Supplemental Statements of the Case (SSOC's) 
issued in April 2004 and November 2005 set forth the text of 
those laws and regulations.  Moreover, the SOC and SSOC's 
notified the veteran and her representative of the evidence 
which had been obtained in support of the veteran's appeal.  

During the course of the appeal, the Board also identified 
deficits in the evidence and procedural development and 
remanded the case for correction of those deficits.  

Following such notices, VA granted the veteran additional 
time to develop the record.  In response, the veteran and her 
representative submitted additional evidence and argument in 
support of her appeal.  Thereafter, the RO/AMC readjudicated 
the veteran's appeal.  Thus, the veteran has had ample 
opportunity to participate in the development of her appeal.  
See, e.g., Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In considering this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, the absence of such 
notification is not prejudicial in this case.  Where, as 
here, service connection is denied, no disability rating or 
effective date is assigned.  Consequently, any further 
discussion with respect to those elements of the appeal is 
effectively moot.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support her claim for service connection for 
thoracic spine disability.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, she has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support any her 
claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
on appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist her with the claim of service connection 
for thoracic spine disability.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  

II.  The Facts

In July 1981 and October 1982, the veteran underwent 
examinations prior to her entry on active duty.  On each 
occasion, there were no complaints or abnormal clinical 
findings regarding her thoracic spine.  

In August 1983, the veteran was treated for a two and a half 
week history of low back pain.  She stated that it felt like 
gave out when she bent over.  It was noted that there had 
been no associated trauma or physical activity.  The 
assessment was low back pain, mild.

In February 1984, the veteran complained of a two day history 
of pain in the paraspinal muscles of her thoracic spine, T3-
T4.  Such pain had reportedly developed while putting support 
hosiery on a patient.  She also reported intermittent muscle 
pain in the same area one year earlier associated with 
exercises/physical requirements in her Advanced Individual 
Training.  

An examination of the veteran's spine negative, and the 
assessment was poor posture.  She then underwent several 
weeks of physical therapy.

Thereafter, the veteran complained of thoracic spine pain on 
at least two occasions in service.  In July 1984, there was 
point tenderness over T7 and pain on severe left lateral 
rotation.  In October 1984, there was slightly decreased 
sensation over the medial aspect of the right knee.  There 
was no scoliosis or other clinical abnormalities.  The 
various diagnoses were chronic pain syndrome, T7 and chronic 
back pain.  

During her August 1985 service separation examination, the 
veteran responded in the affirmative, when asked if she then 
had, or had ever had, recurrent back pain.  On examination, 
her spine was reportedly normal.

In February 1987, the veteran was treated by K. H., M.D. for 
a five year plus history of thoracic spine pain.  The 
assessment was probable fibromyalgia.  

The following month, X-rays revealed slight rotary scoliosis 
of the spine.  There was slight convexity of the thoracic 
spine towards the right, greatest at T5.  The examiner opined 
that her back pain was probably related to depression 
concerning some marital discord.

In May 1989, the veteran was treated by J. M., M.D. for 
thoracolumbar paraspinous spasm following an on-the-job 
injury two months earlier.  The veteran reportedly had a 
history of low back discomfort at age 9 or 10, after striking 
her back on a fall from a couch.  There was no recorded 
history or complaints of any back problems in service.

Thereafter, the veteran continued to complain of thoracic 
spine pain dating back to service.  

During private psychiatric treatment in June 1991, it was 
noted that the veteran had injured her back while performing 
duties as a checker at a major retailer.  She had reportedly 
received Workman's Compensation.

In April 1993, the RO received the veteran's original claim 
for service connection for upper back pain.

During a VA orthopedic examination in July 1993, it was noted 
that she had exacerbated such injury at work in 1989 while 
lifting a bottle of orange juice.  X-rays continued to 
confirm slight thoracic scoliosis.

In September 1996, P. E. G., D.C., reported that initially, 
she had treated the veteran for mid-back pain for several 
months.  She further reported that she had treated the 
veteran for exacerbations of her mid-back pain, as well as 
for neck injuries sustained in a May 1996 motor vehicle 
accident.  X-rays revealed mild sclerotic changes at the T-9 
end plates.  Dr. G. noted that the veteran had reported a 
prior injury during military service and that such changes 
were consistent with such an injury.  

In October 1996, an MRI of the cervical and upper thoracic 
spines revealed spurring off the posterior aspect of the 
vertebral bodies of C-6-7.

From October 1997 through December 2004, the veteran was 
treated by J. D., D.C., for the injuries sustained in the May 
1996 motor vehicle accident.  The various diagnoses included 
cervical/thoracic/lumbosacral sprain with strain and 
myofasciitis.  In October 1997, the veteran reported that she 
had first become of the aware of the problem on the night of 
the accident.  She also reported that she had hurt her neck 
in a fall.

In April 1999, during treatment by Dr. D, the veteran was 
involved in a second motor vehicle accident.  The diagnoses 
included cervical/thoracic spine sprain/strain; thoracic 
radiculitis; myofasciitis; and cervico-brachial syndrome.  

Consequently, in June 2001 and April 2005, the veteran was 
reexamined by VA to determine the etiology of her scoliosis 
of the thoracic spine.  

In June 2001, the examiner noted very mild tenderness at T6 - 
T8, and X-rays revealed very slight mild thoracic scoliosis.  
Although the examiner acknowledged the veteran's thoracic 
spine difficulty in service, he noted that the lack of any 
real objective findings on her examination and the 
essentially normal X-ray findings did not help with the 
evaluation of her chronic problem.

In April 2005, the examiner noted very mild localized 
tenderness in the area of T6 - T8.  He also noted that since 
service, the veteran had been involved in two motor vehicle 
accidents and had sustained cervical spine injuries.  
Therefore, without resorting to speculation, the examiner was 
unable to say whether there was a connection between the 
veteran's back pain and her service-recorded injuries.

In light of the foregoing, the Board requested an opinion 
from a medical expert with the VA Hospital Administration.  
In January 2007, following a review of the record, the VA 
medical expert found that the primary diagnosis was mild 
idiopathic scoliosis.  However, the medical expert also found 
evidence of degenerative disc disease in the thoracic spine 
and chronic thoracic pain.  

The medical expert stated that as with most idiopathic 
scoliosis, it was probably adolescent in origin.  That is, it 
probably existed prior to service.  The medical expert noted 
that it was possible that the degenerative disc disease had 
had its onset in service but that it was more likely related 
to the scoliosis.  Finally, the medical expert was unable to 
identify the source of the veteran's pain, that it could be 
due to scoliosis, degenerative disc disease, muscle spasm, 
fatigue or deconditioning.

III.  Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Every veteran shall be taken to be in sound condition when 
examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition where defects, 
infirmities, or disorders are not noted at the time of the 
examination, acceptance, and enrollment, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOGCPREC 3-2003 (July 
16, 2003).

Clear and unmistakable evidence is that which cannot be 
misinterpreted and misunderstood, that is, evidence which is 
undebatable.  See, e.g., Vannerson v. West, 12 Vet. App. 254 
(1999).  VA bears the burden of proof to rebut the 
presumption of soundness.  Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Although the veteran's service entrance examinations were 
negative for any complaints or clinical findings of thoracic 
spine disability, there is clear and unmistakable evidence 
that it existed prior to service.  Indeed, shortly after her 
entry into service, the veteran reported a history of back 
pain dating to February 1983.  However, there was no evidence 
of disease or injury during the first months of service to 
account for that pain.  

Moreover, in February 1987, during her first treatment after 
service, the veteran noted a five year plus history of back 
pain.  Such a time, frame would, again, place the onset prior 
to service.  In this regard, the VA medical expert noted that 
the veteran's back problems were idiopathic in nature and, as 
such, had most likely existed since adolescence.  
Consequently, the Board concludes that the veteran's thoracic 
scoliosis existed prior to service.  

Although the veteran reportedly injured her back while 
performing duties in service in February 1984, there is clear 
and unmistakable evidence that such injury did not result in 
an increase in the underlying pathology.  Although the 
veteran complained of pain, there were no findings or 
diagnoses, other than poor posture, to account for that pain.  

After service, when scoliosis was first identified, it was 
considered only slight or mild in nature.  Although the 
veteran sustained several post-service injuries to her 
thoracic and cervical spines, she continued to demonstrate no 
more than slight scoliosis of the thoracic spine.  

In September 1996, one of the veteran's health care 
providers, P. E. G., D.C., reported that mild sclerotic 
changes at the T9 end plates were consistent with an injury 
sustained during military service.  However, that conclusion 
was based on a history reported by the veteran rather than a 
review of the record.  Indeed, there was no competent in 
evidence in service of any abnormalities at T9, let alone X-
ray evidence of sclerotic changes.  As such, Dr. G.'s opinion 
is not considered competent evidence of service connection.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.). 

Moreover, none of the other health care providers; the 
various VA examiners; and or the VA medical expert support 
that conclusion.  In fact, the VA medical expert concluded 
that the veteran's thoracic spine disability existed prior to 
service but had undergone no increase in pathology beyond 
normal progression during active duty.  

After reviewing the record, the Board places greater weight 
on the conclusions of the VA examiners and the VA medical 
expert, as their opinions were derived after a complete 
review of the claims folder.  As such, the Board concludes 
that the veteran's pre-existing thoracic spine disability was 
not aggravated by service.  

The only other reports to the contrary come from the veteran.  
As a lay person, however, she is only qualified to report on 
matters which are capable of lay observation.  She is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, her opinion, without more, cannot 
be considered competent evidence of service connection.  
Absent such evidence, service connection is not warranted.

ORDER

Service connection for thoracic spine disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


